Title: From Thomas Jefferson to Fontaine Maury, 11 April 1793
From: Jefferson, Thomas
To: Maury, Fontaine



Sir
Philadelphia Apr. 11. 1793.

The law concerning Consuls requiring that they should give bond and security for the due discharge of their office, Mr. James Maury has inclosed me his own bond, and referred me to you to obtain security for him. I therefore take the liberty of inclosing to you a blank bond which I shall be obliged to you to have filled up by two responsible persons and to be so good as to return it to me. I am Sir your very humble servt

Th: Jefferson

